Exhibit 10.1

AMENDMENT NO. 2

TO

LOAN AND SECURITY AGREEMENT

THIS AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of August 27, 2015 by and between CDS BUSINESS SERVICES, INC.
(“Borrower”), a Delaware corporation, the Lenders signatory hereto (each a
“Lender” and collectively the “Lenders”) and STERLING NATIONAL BANK in its
capacity as administrative and collateral agent (“Agent”).

BACKGROUND

Borrower, Agent and Lender are parties to a Loan and Security Agreement dated as
of February 28, 2011, as amended by that certain Amendment No. 1 to Loan and
Security Agreement dated as of December 5, 2012 (as the same may be further
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”) pursuant to which Lenders provide Borrower with certain
financial accommodations.

Borrower has requested that Agent and Lenders make certain amendments to the
Loan Agreement and Agent and Lenders are willing to do so on the terms and
conditions hereafter set forth.

NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of Borrower by Agent and
Lenders, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. Definitions. All capitalized terms not otherwise defined herein shall have
the meanings given to them in the Loan Agreement.

2. Amendment to Loan Agreement. Subject to satisfaction of the conditions
precedent set forth in Section 4 below, the Loan Agreement is hereby amended as
follows:

(a) Item 6 of Annex 2 (definition of Borrowing Base) is hereby deleted in its
entirety and replaced by the following:

“6. Definition of Borrowing Base

“Borrowing Base” shall mean an amount not to exceed the following as shown on
Agent’s records at any time and as reported by the Borrower prior to each
request for a Revolving Loan and in a Borrowing Base Certificate as required by
this Agreement:

 

  (a) Up to the lesser of (i) 85% of Eligible Client Advances or (ii) 85% of
Eligible Customer Obligations, in each case (less maximum discounts, credits and
allowances which may be taken by or granted to Account debtors in connection
therewith in the ordinary course of Borrower’s business) payable not more than
ninety (90) days from the date of invoice, and for which invoices have been
issued and are payable; provided that such advance rate shall be reduced by one
(1) percentage point for each whole or partial percentage point by which
Dilution (as determined by the Agent based on the results of the most recent
twelve (12) month period for which the Agent has conducted a field audit of
Borrower) exceeds five percent (5%), PLUS



--------------------------------------------------------------------------------

  (b) Up to 35% of the cost (as computed in accordance with GAAP) of Eligible
Inventory not exceeding the lesser of (i) the Eligible Inventory Sublimit and
(ii) in the case of Clients with respect to which the Borrower has made advances
based on Inventory (“Client Inventory Advances”), 70% of the net funds advanced
by the Borrower (net of all reserves) constituting Client Inventory Advances as
of the date of the applicable Borrowing Base Certificate, PLUS

 

  (c) Up to the lesser of (x) $750,000 and (y) 100% of the cash collateral
posted by Newtek pursuant to the Guaranty and then-maintained with the Agent
(and not applied by the Agent for any purposes after the occurrence and during
the continuance of a Default or an Event of Default), which, as of the Closing
Date, shall be $750,000 (seven hundred fifty thousand dollars) MINUS

 

  (d) An amount equal to 100% of the LC Obligations at such time, if any, MINUS

 

  (e) such reserves as the Agent elects, in its sole discretion, to establish
from time to time.”

(b) Item 7 of Annex 2 (Eligible Accounts) is hereby deleted in its entirety and
replaced by the following Items 7A, 7B and 7C:

7A. Eligible Accounts

 

  (a) Maximum days to maturity re invoices: payment must be due no more than
ninety (90) days after the date of the relevant invoice (see clause (m) of
“Eligible Customer Obligations”)

 

  (b) Maximum days past maturity re invoices: payment must be made no more than
ninety (90) days after the date of the relevant invoice (see clause (m) of
“Eligible Customer Obligations”)

 

  (c) Maximum percentage of invoices with maturity longer than that set forth in
(a) above and past due beyond the number of days set forth in (b) above, per
Account Debtor: fifty percent (50%) (see clause (m) of “Eligible Customer
Obligations”)

 

-2-



--------------------------------------------------------------------------------

7B. Eligible Inventory

Inventory of the Borrower’s account debtors (each a “Client” and collectively
“Clients”) which meets the following requirements:

(a) it is owned by the Client, the Client has the right to subject it to a
security interest in favor of the Borrower and it is subject to a first priority
perfected security interest in favor of the Borrower and to no other claim,
lien, security interest or encumbrance whatsoever;

(b) the lien in favor of Borrower is fully assignable to and enforceable by
Bank;

(c) it is located within the United States and is not in transit unless bills of
lading therefor are consigned to the Borrower and said bills of lading are
assignable to Bank;

(d) if held for sale or lease or furnishing under contracts of service, it is
new and unused, neither slow moving nor obsolete (as determined in accordance
with GAAP), and free from defects;

(e) it is not stored with a bailee, consignee, warehouseman, processor or
similar party unless the Client has caused any such bailee, consignee,
warehouseman, processor or similar party to issue and deliver to the Borrower,
in form and substance acceptable to the Bank, such Uniform Commercial Code
financing statements, warehouse receipts, waivers and other documents as the
Bank shall require;

(f) it consists only of finished goods or raw materials;

(g) it specifically does not consist of or include packaging materials,
supplies, samples or marketing materials; and

(h) the Borrower has delivered to the Bank documents and instruments
demonstrating to the Bank’s satisfaction the matters described in subsections
(a) through and including (g).

7C. Eligible Inventory Sublimit

$2,500,000”.

(c) Subparagraph (h) of the definition of Eligible Customer Obligations is
hereby deleted and replaced with “(h) [Reserved]”.

3. Borrowing Base Certificate. The form of Borrowing Base Certificate is hereby
replaced by the form attached hereto as Exhibit A.

 

-3-



--------------------------------------------------------------------------------

4. Representations, Warranties and Covenants of Newtek. Reference is made to
that certain Loan and Security Agreement, of even date herewith, by and among
the parties hereto (the “504 Facility Loan Agreement”). The parties hereto
hereby agree that the representations, warranties, and covenants applicable to
Newtek Business Services Corp. (“Newtek”) in the Loan Agreement, as well as any
Events of Default pertaining to Newtek, shall be deemed deleted unless such
representations, warranties and covenants expressly apply to Newtek in the 504
Facility Loan Agreement. Further, to the extent the events of default applicable
to Borrower and/or Newtek under the 504 Facility Loan Agreement (the “504
Defaults”) are in any respect less stringent than the Events of Default in the
Loan Agreement (e.g., time periods, grace and notice periods), said less
stringent requirements shall be deemed to apply to Events of Default under the
Loan Agreement.

5. Conditions of Effectiveness. This Amendment shall become effective upon
satisfaction, in form and substance satisfactory to Agent and its counsel, of
the following conditions precedent: (i) Agent shall have received four
(4) copies of this Amendment and (ii) receipt by Agent of the following
documents:

(a) good standing certificates for Borrower and Guarantor issued by the
Secretary of States of their formation;

(b) updated schedules to the Loan Agreement;

(c) a reaffirmation of the Guarantor’s obligations under the Guaranty in form
and substance acceptable to Agent;

(d) [reserved];

(e) resolutions of Borrower and Guarantor governing body authorizing the
execution of this Amendment, the documents related thereto and their performance
pursuant thereto, certified by their respective secretaries and being true,
correct, complete and in effect as of the execution hereof and in form and
substance satisfactory to Agent;

(f) a copy of the Borrower’s and Guarantor’s organizational documents amended,
changed or otherwise supplemented since February 28, 2011, certified by their
respective secretaries as being true, correct, complete and in effect;

(g) an incumbency certificate for Borrower and Guarantor, showing the names of
the officers, directors, and equity holders of Borrower and Guarantor; and

(h) such other documents, instruments, records, opinions, assurances and papers
relating to Borrower, Guarantor and Junior Creditors as Agent or its counsel may
reasonably require, all in form and substance satisfactory to Agent and its
counsel.

 

-4-



--------------------------------------------------------------------------------

6. Representations and Warranties. Borrower hereby represents and warrants as
follows:

(a) This Amendment and the Loan Agreement, as amended hereby, constitute legal,
valid and binding obligations of Borrower and is enforceable against Borrower in
accordance with their respective terms.

(b) Upon the effectiveness of this Amendment, Borrower hereby reaffirms all
covenants, representations and warranties made in the Loan Agreement to the
extent the same are not amended hereby and agree that all such covenants,
representations and warranties shall be deemed to have been remade as of the
effective date of this Amendment.

(c) No Event of Default or Default has occurred and is continuing or would exist
after giving effect to this Amendment.

(d) Borrower has no defense, counterclaim or offset with respect to the Loan
Agreement.

7. Effect on the Loan Agreement.

(a) Upon the effectiveness of Section 2 hereof, each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the Loan Agreement as amended hereby.

(b) Except as specifically amended herein, the Loan Agreement, and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and, as more fully described
herein, are hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly set forth herein, operate as a waiver of any right, power or
remedy of Agent or any Lender, nor constitute a waiver of any provision of the
Loan Agreement, or any other documents, instruments or agreements executed
and/or delivered under or in connection therewith.

8. Governing Law. This Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns and shall be
governed by and construed in accordance with the laws of the State of New York.

9. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

10. Counterparts; Facsimile. This Amendment may be executed by the parties
hereto in one or more counterparts, each of which shall be deemed an original
and all of which when taken together shall constitute one and the same
agreement. Any signature delivered by a party by facsimile transmission shall be
deemed to be an original signature hereto.

 

-5-



--------------------------------------------------------------------------------

11. Reaffirmation and Ratification. As a condition to Agent and Lenders entering
into this Amendment, continuing to provide financial accommodations to Borrower
and for other good and valuable consideration, receipt and sufficiency of which
are hereby acknowledged, Borrower hereby:

(a) Acknowledges that the Loan Agreement has been amended by this Amendment as
of the Amendment No. 2 Effective Date; and

(b) Acknowledges and confirms that notwithstanding the execution of this
Amendment and the consummation of the transactions contemplated hereby or any
other facts or circumstances (a) all terms and provisions contained in the
guaranties and the Loan Documents to which such Person is a party, are, and
shall remain, in full force and effect in accordance with their respective terms
as the same may have been amended and/or restated in connection with the
transactions contemplated by this Amendment including, without limitation, the
increase in the dollar amount of the Obligations and (b) the security interests
and liens heretofore granted, pledged and/or assigned as security for such
Person’s obligations to Agent and Lenders shall not be impaired, limited or
affected in any manner whatsoever by reason of such Person entering into this
Amendment; and

(c) Represents, warrants, and confirms the non-existence of any offsets,
defenses, or counterclaims to its respective obligations under the Loan
Documents or other documents to which such Person is a party; and

(d) Acknowledges and confirms that any security interests and liens heretofore
granted, pledged and/or assigned as security to Agent for its benefit and the
benefit of Lenders under the Loan Agreement and the other Loan Documents
continue in full force and effect in favor of Lender; and

(e) Releases, remises, acquits and forever discharges Agent, each Lender and
their respective employees, agents, representatives, consultants, attorneys,
fiduciaries, officers, directors, partners, predecessors, successors and
assigns, subsidiary entities, parent entities, and related divisions (all of the
foregoing hereinafter called the “Released Parties”), from any and all actions
and causes of action, judgments, executions, suits, debts, claims, demands,
liabilities, obligations, damages and expenses of any and every character, known
or unknown, direct and/or indirect, at law or in equity, of whatsoever kind or
nature, for or because of any matter or things done, omitted or suffered to be
done by any of the Released Parties prior to and including the date of execution
hereof, and in any way directly or indirectly arising out of or in any way
connected to Loan Agreement and the other Loan Documents (all of the foregoing
hereinafter called the “Released Matters”). Borrower acknowledges that the
agreements in this paragraph are intended to be in full satisfaction of all or
any alleged injuries or damages arising in connection with the Released Matters.

[remainder of page intentionally left blank]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has set their hands or caused these presents
to be executed by their proper corporate officers the day and year first above
written.

 

WITNESS:     CDS BUSINESS SERVICES, INC.

/s/ Robert Fraley

    By:  

/s/ Barry Sloane

      Name:   Barry Sloane       Title:   Chief Executive Officer    

AGENT AND LENDER:

 

STERLING NATIONAL BANK, AS AGENT AND LENDER

    By:  

/s/ Leonard Rudolph

      Name:   Leonard Rudolph       Title:   Senior Vice President



--------------------------------------------------------------------------------

REAFFIRMATION, ACKNOLEDGEMENT, AND CONSENT OF GUARANTOR

The undersigned heretofore executed and delivered to the Agent and the Lenders
one or more Loan Documents in support of the Obligations, referred to above. The
undersigned hereby acknowledges and consents to the Amendment No. 2 as set forth
above and agrees to be bound thereby and confirms that the Loan Documents
executed by it, and all of the obligations of the undersigned thereunder, remain
in full force and effect. The undersigned further agrees that the consent of the
undersigned to any amendment or modification to the Loan Agreement or any of the
Loan Documents referred to therein shall not be required as a result of this
consent having been obtained. The undersigned acknowledges that the Agent and
the Lenders are relying on the assurances provided herein in entering into the
Amendment No. 2 set forth above and maintaining credit outstanding to the
Borrower.

 

WITNESS:    

NEWTEK BUSINESS SERVICES CORP.,

successor by merger to Newtek Business Services, Inc.

/s/ Robert Fraley

    By:  

/s/ Barry Sloane

      Name:   Barry Sloane       Title:   Chief Executive Officer



--------------------------------------------------------------------------------

Exhibit A

Form of Borrowing Base Certificate

(see attached)



--------------------------------------------------------------------------------

LOGO [g70596ex10_1pg10.jpg]

STERLING NATIONAL BANK

BORROWING BASE CERTIFICATE

Date:                     

To: Sterling National Bank (the “Agent”):

 

Re: Revolving Loans evidenced by that certain Loan and Security Agreement, dated
as of February 28, 2011, as the same has been and may be further amended,
modifies, extended, supplemented, and amended and restated from time to time
(the “Loan Agreement”), by CDS BUSINESS SERVICES, INC. (“Borrower”) in favor of
the Agent in the face amount of $10,000,000 (the “Revolving Loans”).

Computation of Borrowing Base

CDS Business Services, Inc. (“Borrower”):

 

1

  

Gross Accounts Receivable (Customer Obligations)

        

less: Credits/Returns

        

less: Retail Accounts

     

2

  

Net Accounts Receivable

        

Less: Over 90 Days (commercial)

        

Concentrations

        

Credits over 90

        

Disputes

        

Related Entity

        

Bill and Hold

        

Unsatisfactory Credit

        

Cross Aging

        

Foreign Accounts

     

3

  

Total Ineligible

     

4

  

Net Eligible A/R Collateral (Customer Obligations) - (2)-(3)

     

5

  

Borrowers Net Investment Balance (Per Schedule III)

     

6

  

Approved Advance Percentage

        85 % 

7

  

Approved Advance Percentage multiplied by Net Investment (Eligible Client
Advances)-See Schedule III

     

8

  

Eligible Inventory

     

9

  

Inventory Advance Percentage

        35 % 

10

  

Lesser of (x) $2,500,000 and (y) the product of (8) and (9)

     

11

  

Lesser of (x) Cash Collateral Pledged by Parent and (y) $750,000

     

12

  

Maximum Amount of Revolving Loans

   $ 10,000,000      

13

  

Outstanding Amount of Revolving Loans

     

14

  

(12) – (13)

     

12

  

Net Amount Available = Lesser of (x) 14 and (y) (7) + (10) + (11)

     